DOCUMENTS UNDER SEAL
                     Case 5:19-cr-00286-SVK Document 42 Filed 01/13/21 Page 11:31-1:39pm
                                                           TOTAL TIME (m ins):
                                                                               of 1      (8 mins)
M AGISTRATE JUDGE                          DEPUTY CLERK                                REPORTER/FTR
M INUTE ORDER                             Justine Fanthorpe                         LeeAnne Shortridge
MAGISTRATE JUDGE                           DATE                                        NEW CASE       CASE NUMBER
Susan van Keulen                          1/12/21 via Zoom                                           5:18-cr-00348-LHK-1
                                                     APPEARANCES
DEFENDANT                                  AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.      RET.
Brandon Charles Glover                             N          P      Carleen Arlidge                        APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT               COUNSEL APPT'D
Susan Knight                                                                      SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Kim Do                                   APPT'D COUNSEL               OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                             STATUS
                                                                                                               TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING             IA REV PROB. or             OTHER
                                                                                   or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.                ATTY APPT
                                                                                                               HEARING
                                                    INITIAL APPEARANCE
        ADVISED                  ADVISED                 NAME AS CHARGED                TRUE NAME:
        OF RIGHTS                OF CHARGES              IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY          SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND           $                                                     SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                 DETAINED           RELEASED      DETENTION HEARING              REMANDED
      FOR             SERVICES                                                  AND FORMAL FINDINGS           TO CUSTODY
      DETENTION       REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                      GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT              OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                     STATUS RE:
2/3/21 (Previously set)          HEARING                  HEARING                  CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY             CHANGE OF                  STATUS
                                 AFFIDAVIT                 HEARING                 PLEA
9:15am                                                     _____________
BEFORE HON.                      DETENTION                 ARRAIGNMENT             MOTIONS                  JUDGMENT &
                                 HEARING                                                                    SENTENCING
LHK
       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /              PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL                 CONFERENCE               HEARING
                                 3161                      HEARING
                                                 ADDITIONAL PROCEEDINGS
All parties appear via Zoom. The Court is updated as to defendant's status; defendant is complying with conditions of release
and participating in treatment.
Status set 3/8/21 at 1pm before Judge Susan van Keulen.
                                                                                         DOCUMENT NUMBER:
